DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 3/19/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The indicia comprising a first indicia and a second indicia, wherein the active agent comprises a first active agent and a second active agent...wherein the second active agent is configured to applied to the location of the second indicia is not supported by Applicant’s specification. 
Claim Rejections - 35 USC § 112
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 19, the original specification lacks support for the limitations “The indicia comprising a first indicia and a second indicia, wherein the active agent comprises a first active agent and a second active agent...wherein the second active agent is configured to applied to the location of the second indicia.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0280150 to Kamen in view of JP2012075795 to Nasu, further in view of US 2010/0068247 to Mou.	As to claim 1, Kamen discloses an applicator comprising: a first structural element having a shape formed upon a mold or surface created from a digital geometric representation of a target structure (cosmetic delivery sheets, [0022]); the first structural element including an active agent (active agents penetrate the skin, [0037]).  Kamen fails to disclose that the first structural element is self-supporting.  Nasu discloses a first structural element that is self-supporting such that the first structural element retains the shape of the target structure (Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the applicator .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0280150 to Kamen in view of JP2012075795 to Nasu.	As to claim 19, Kamen discloses a kit for the application of an active agent to a target structure, the kit comprising: an applicator comprising: a first structural element having a shape determined from a digital geometric representation of a target structure (cosmetic delivery sheets, [0022]); indicia (imprinted predetermined regions 37, 38: [0028]) located according to the data from a diagnostic scan of the target structure; an active agent adapted for deposition upon at least a portion of the indicia (active agents penetrate the skin, [0037]).  Nasu discloses a first structural element that is self-supporting such that the first structural element retains the shape of the target structure (Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the applicator of Kamen with a self-supporting first structural element as taught by Nasu since to better conform to the user’s face allowing the treatment composition to be applied evenly (page 3, [0011]). Kamen further discloses that the indicia comprises a first indicia (37) and a second indicia (38), wherein the active agent comprises a first active agent (i.e. anti-wrinkle treatment) and a second active agent (i.e. tightening or lifting treatment, [0028]), and wherein the first active agent is configured to be applied to the location of the first indicia, and the second active agent is configured to be applied to the location of the second indicia (Figure 4 and [0028]).	As to claim 20, Kamen discloses the kit further comprising a key associated with the deposition of the active agent upon a surface of the first structural element, the key determined according to the diagnostic scan (instructions, [0012])
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. Regarding claim 19, Applicant’s amendment still read on the rejection made in view of Kamen, as indicated in the rejection of claim 19 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDY S LEE/Primary Examiner, Art Unit 3783